803 F.2d 718
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FRANK CARPENTER, Plaintiff-Appellantv.STARK COUNTY, STATE OF OHIO, JANE WILDS, Defendants-Appellees.
No. 85-3672.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1986.

1
BEFORE:  MILBURN and BOGGS, Circuit Judges;  HARVEY, Senior District Judge*

ORDER

2
This matter is before the Court for consideration of appellant's "motion to remand" whereby he seeks to have this Court "return the original complaint back to the lower court for a trial as we requested."    The case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and appellant's brief, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Appellant's complaint centers on his allegations that Jane Wilds, a social worker for Stark County, Ohio, informed appellant and his wife that they would not be allowed to keep their children in their trailer overnight at a flea market in Hartville, Ohio, and that they could not conduct business at the flea market.  Appellant further alleged that Ms. Wilds told appellant and his wife "to go on welfare" in the presence of other people, thereby causing him and his wife embarrassment.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec.  1915(d).  While appellant alleges that the actions of Ms. Wilds, in her official capacity, deprived him of his right to make a living and embarrassed him, appellant fails to allege that state court remedies are inadequate or unavailable.  See Parratt v. Taylor, 451 U.S. 527 (1981);  Wilson v. Beebe, 770 F.2d 378 (6th Cir. 1985).  A review of the complaint and supporting document reveals that the district court was correct in dismissing the complaint as frivolous, pursuant to 28 U.S.C. Sec.  1915(d).  See Harris v. Johnson, 784 F.2d 222 (6th Cir. 1986).


4
It appears that the questions on which this cause depends are so unsubstantial as to not need further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.  Therefore, it is ORDERED that the final judgment of the district court be and hereby is affirmed.



*
 The Honorable James Harvey, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation